Citation Nr: 1747306	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, for accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to total disability based upon individual unemployment (TDIU), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.  The Veteran died in June 2016.  The appellant is his mother.

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2011, September 2012, and June 2013 rating decisions by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2011 rating decision reopened and subsequently denied the Veteran's claim for entitlement to service connection for sleep apnea.  The September 2012 rating decision granted the Veteran's service connection claim for PTSD and assigned a 50 percent rating as of October 27, 2011.  The June 2013 rating decision denied the Veteran's claim for entitlement to a TDIU.

In April 2015, the Board reopened the Veteran's claim for entitlement to service connection for sleep apnea and remanded these matters for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death in June 2016, the Veteran had pending claims for entitlement to service connection for sleep apnea, an initial rating in excess of 50 percent for PTSD, and a TDIU; his surviving mother timely filed a claim for accrued benefits. 

2.  Resolving all reasonable doubt in favor of the appellant, the evidence of record at the time of the Veteran's death demonstrated that the Veteran's diagnosed sleep apnea had its onset during active service or was otherwise etiologically related to his active duty service.

3.  Since the grant of service connection, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas or total social and occupational impairment were not demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria to establish entitlement to service connection for sleep apnea have been met for accrued benefits purposes.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met for accrued benefits purposes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accrued Benefits

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000 (2016).   For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits, as the Board is prohibited from considering medical evidence received after the date of the Veteran's death.   38 C.F.R. § 3.1000.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000(a), (d)(4).  See Hayes v. Brown, 4 Vet. App. 60, 60-61 (1993).  

The Veteran died in June 2016.  At the time of his death, the claims listed on the title page of this decision were pending.  The appellant filed an Application for Dependency, Indemnity, and Compensation (DIC), Death Pension and Accrued Benefits in July 2016.  As the appellant has standing to file a claim for accrued benefits, the Veteran had claims pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claims if he had not died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In his July 1994 enlistment report of medical history and medical examination, the Veteran did not indicate that he had any sleep problems and sleep issues were not found.  The Veteran's service treatment records (STRs) indicated that he complained of trouble sleeping twice in July 1996.  He originally stated that he was having trouble sleeping at night.  He was diagnosed with temporary insomnia.  A week later the Veteran again presented with problems sleeping and sleep walking, which was witnessed by his roommate.  In April 1998, the Veteran had questions about a referral for sleep walking.

In September 2006, the Veteran's private family medicine provider noted the Veteran had problems sleeping.

In a June 2010 statement in support of claim, the Veteran stated that he did not have sleep problems prior to service.  He stated that his sleep problems began in service and continued after his separation from service.  He reported that he had been told by family members and friends that he stopped breathing during sleep.

In a June 2010 statement in support of claim, the Veteran's sister stated that the Veteran did not have sleep problems prior to his service.  She stated that after the Veteran's separation from service, she witnessed him on several occasions stop breathing while asleep.  

In January 2011, a private medical facility diagnosed the Veteran with mild obstructive sleep apnea.  He reported snoring, frequent awakening at night, daytime sleepiness, and fatigue.  He also reported difficulty in sleep onset and stopping breathing.  In March 2011, a private medical report stated the Veteran had obstructive sleep apnea and had excellent response to positive pressure therapy.

In a June 2011 statement in support of claim, the Veteran's father stated that the Veteran complained to him of sleep problems while in service, which continued after the Veteran's service.

The Veteran submitted a February 2014 report from a private physician who reviewed his claims file regarding his claim for entitlement to service connection for sleep apnea.  The physician stated that his opinion was that it was as likely as not that the Veteran's sleep apnea originated in service, but was not formally diagnosed until many years later.   The physician also opined that it was as likely as not that the Veteran's service-connected PTSD aided in the development of and permanently aggravated the sleep apnea.  In support of his opinion, the physician cited the lay statements from the Veteran's father and sister and the Veteran, himself, that reported he did not have sleep problems prior to service and that he was often told he stopped breathing while sleeping.  The physician stated that the Veteran's reports of sleep problems in service which were labeled as insomnia were often the same as those resulting from sleep apnea.  Thus, based on the symptoms noted in the Veteran's STRs and the supporting statements, the private physician stated that it was as likely as not that the Veteran's sleep apnea went undiagnosed in service until the formal sleep study performed in 2011.  He further stated that recent medical research had uncovered a strong link between PTSD and sleep apnea.  Thus, based on that medical research, the private physician also stated that it was as likely as not that the Veteran's service-connected PTSD aided in the development of and permanently aggravated his sleep apnea.  

Based on the foregoing, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for the Veteran's sleep apnea is warranted.  The Board finds the February 2014 private physician's medical opinion highly probative to the issue of whether the Veteran's sleep apnea was related to service or a service-connected disability.  The physician possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the opinion was based on a review of the claims file, which consisted of the Veteran's service treatment records, post-service medical evidence, the Veteran's contentions, and witness statements, upon all of which the physician relied in giving his opinion.  It is clear that the physician took into consideration all relevant factors in giving his opinion.  The physician also provided a well-reasoned opinion, indicating that the Veteran's sleep problems in service were as likely to be manifestations of his sleep apnea as those symptoms overlapped with symptoms of insomnia.  

The Board also considered the statements of the Veteran, his sister, and his father and acknowledges the Veteran was competent to provide evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428  (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In this matter, it is clearly within the Veteran's realm of personal knowledge whether he snored and had frequent awakening at night, daytime sleepiness, and fatigue, and when those symptoms began in relation to his active service.  Moreover, the Board finds the Veteran's statements credible.  His reports of sleep problems and his statements to his treating physicians are consistent with the physicians' findings regarding his symptoms and diagnosis of sleep apnea.  Thus, his statements are consistent with the January 2011 private sleep study.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The Board also finds the statements of the Veteran's father and sister both credible and probative, adding weight to the overall claim.  They, too, were competent to report their personal knowledge regarding the Veteran's sleep apnea symptoms, including stopping breathing while sleeping and the Veteran's complaints of sleep problems in service.  

As such, the Board finds that resolving all reasonable doubt in favor of the appellant, the Veteran would have prevailed on his claim for entitlement to service connection for sleep apnea and grants service connection for the Veteran's sleep apnea, for accrued benefits purposes.

Initial Rating Increase

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

PTSD

The Veteran's PTSD has been assigned a 50 percent rating since his October 27, 2011, grant of service connection.  38 C.F.R. § 4.130, DC 9411.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  The Veteran contends his PTSD is more severe than reflected in the current ratings.  

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board also notes that since the Veteran's examination in 2012, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) was published, and it contained no GAF score information.  However, as the Veteran had an examination prior to this change and was provided with GAF scores throughout his care, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD.

In January 2012, a VA examination diagnosed the Veteran with PTSD.  He reported he was easily startled by unexpected loud noises and was vulnerable to anxiety in loud crowded and bustling places.  He reported he no longer went to sporting events or concerts and also avoided restaurants, movie theaters, and other busy public places.  He estimated that he socialized in public every 3-4 months.  He ran his errands and shopped at off peak times to avoid crowds and minimize anxiety.  He was easily irritated and had a pattern of verbally attacking friends.  He was remorseful afterward, but his behavior eroded his friendships and had ended some of them.  He denied any history of violence toward others or destruction of property.  He reported he had a small handful of friendships, but had little motivation for interaction.  Upon examination, his PTSD symptoms were found to be a feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, panic attacks that occur weekly or less often, impaired judgment, disturbances of motivation and mood, and difficulty and inability in establishing and maintaining effective work and social relationships.  His PTSD was found to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His GAF score was 60.

In January 2013, a VAMC mental health note indicated the Veteran was alert, well groomed, dressed appropriately, with psychomotor activity within normal limits, and good eye contact.  His attitude was cooperative; his mood was depressed; his affect was restricted.  His speech rate, volume, and quality were all within normal limits.  His memory was intact and his concentration showed some impairment, but his thought content was within normal limits.  His insight and judgment were appropriate.  The Veteran did not report impulsiveness or a history of pressured speech, but did report difficulty with emotional regulation.  He stated his last panic attack was in 2006 and that he did not have suicidal ideation or any plans to take his own life.  He reported he was not married and could not get along with anyone.  His GAF score was 50.

In March 2013, a VAMC psychiatry note indicated the Veteran was neatly groomed and casually dressed with friendly, calm, and cooperative behavior.  He displayed no tremors or ataxia.  He had good eye contact and his speech had normal rate, volume, articulation and was non-pressured.  His mood was stated as "good."  He was found to have full range in affect.  His thought content had no obsessions, no paranoia, and no delusions.  He was found to have linear and goal-directed thought processes.  The Veteran denied hallucinations and reported occasional PTSD flashbacks.  His concentration was intact and his insight and judgment were good.  He denied acute suicidality and homicidality.

An August 2013 VAMC psychiatry note found the Veteran to be neatly groomed and casually dressed with friendly, calm, and cooperative behavior.  He displayed no tremors or ataxia.  He had good eye contact and his speech had normal rate, volume, articulation and was non-pressured.  His mood was stated as "good but tired."  He was found to have full range in affect.  His thought content had no obsessions, no paranoia, and no delusions.  He was found to have linear and goal-directed thought processes.  The Veteran denied hallucinations and reported occasional PTSD flashbacks.  His concentration was intact and his insight and judgment were good.  His GAF score was 60.

In January 2014, a VAMC psychiatry note indicated the Veteran stated his PTSD had "improved."  He denied suicidality, depression, and homicidality.  He was neatly groomed and casually dressed with friendly, calm, and cooperative behavior.  He displayed no tremors or ataxia.  He had good eye contact and his speech had normal rate, volume, articulation and was non-pressured.  His mood was stated as "good but tired."  He was found to have full range in affect.  His thought content had no obsessions, no paranoia, and no delusions.  He was found to have linear and goal-directed thought processes.  The Veteran denied hallucinations and reported occasional PTSD flashbacks.  His concentration was intact and his insight and judgment were good.

In a March 2014 PTSD disability benefits questionnaire filled out by a private physician, after review of the Veteran's claims file and a telephone interview with the Veteran, the Veteran's PTSD symptoms were listed as depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation or mood, difficulty and inability in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The private physician stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In a concurrent opinion, the private physician stated that the Veteran's overall occupational and social functioning reported in the January 2012 VA examination was at odds with the review of the Veteran's symptoms.  The private physician opined that the Veteran's functioning was continuing at a level that was best considered with deficiencies in most areas, such as work, school, family relations, judgment, and/or mood.  He also stated that the Veteran's PTSD reflected a severe impairment which was more problematic than that which was reported in the January 2012 VA examination.

An October 2014 VAMC provider note indicated the Veteran was alert, orientated, with an euthymic mood and affect congruent with his mood.  He had good insight and judgment.  His thoughts were coherent and goal directed and his speech and behavior were within normal limits.  He did not have suicidal or homicidal ideation.  He did not have audio or visual hallucinations.  

A December 2014 VAMC psychiatry outpatient note stated the Veteran reported his sleep had improved with a change in his medications.  He reported feeling more rested and also reported an improvement to his anxiety.  He denied hopelessness, suicidality, and homicidality.  He was neatly groomed and casually dressed with friendly, calm, and cooperative behavior.  He displayed no tremors or ataxia.  He had good eye contact and his speech had normal rate, volume, articulation and was non-pressured.  His mood was stated as "it's good."  He was found to have full range in affect.  He denied acute suicidality and homicidality at that time.  His thought content had no obsessions, no paranoia, and no delusions.  He was found to have linear and goal-directed thought processes.  The Veteran denied hallucinations and reported occasional PTSD flashbacks.  His concentration was intact and his insight and judgment were good.

In an April 2015 VAMC psychiatry outpatient note, the Veteran was found to be neatly groomed and casually dressed with friendly, calm, and cooperative behavior.  He displayed no tremors or ataxia.  He had good eye contact and his speech had normal rate, volume, articulation and was non-pressured.  His mood was described as "restless" and he was found to have full range in affect.  He denied suicidality and homicidality at that time.  His thought content had no obsessions, no paranoia, and no delusions.  He was found to have linear and goal-directed thought processes.  The Veteran denied hallucinations and reported occasional PTSD flashbacks.  His concentration was intact and his insight and judgment were good.

A December 2015 VAMC psychiatry note indicated the Veteran was alert, oriented, calm, pleasant and cooperative with good eye contact and good rapport.  He was well groomed and appropriately dressed and appropriate in his behavior, mannerisms and conversation.  He answered questions appropriately, provided information, and actively participated in treatment discussions and decisions.  His activity level was normal.  His speech was coherent with normal quality and rate and he had good use of language.  He had no signs of cognitive impairment.  He did not present evidence of hallucinating or other disorders of perception.  His thought associations were intact and his thinking was organized and goal directed with normal rate and flow.  He did not express bizarre or delusional thought content or any feelings of hopelessness.  His mood was mildly to moderately anxious without elevation or depression.  His affect was appropriate to mood and conversation with good range.  He did not present evidence of adverse effects from medication, misuse of medication, substance abuse, gross impairment of judgment, poor impulse control, or any acute dangerousness to himself or to others.  He had good insight.

In a March 2016 VAMC psychiatry note, the Veteran reported that he had been feeling more depressed, with irritability, loss of enthusiasm, low motivation, and little interest.  He requested a review of his medications.  The Veteran was alert and oriented, calm, friendly and cooperative with good eye contact and good rapport. He was well groomed and appropriately dressed and appropriate in his behavior, mannerisms and conversation.  His activity level was normal. He answered questions appropriately, provided information, and actively participated in treatment discussions and decisions.  He showed no signs of impairment in memory or other cognitive functions.  His speech was coherent, with normal quality and rate, and he had good use of language.  He did not show signs of hallucinating or other disorders of perception.  His thought associations were intact and his thinking was organized and goal directed with normal rate and flow.  He did not express odd, bizarre or delusional thought content or feelings of hopelessness.  His mood was moderately depressed without despondency.  His affect was appropriate to mood and conversation with good range.  The Veteran did not present evidence of adverse effects from medication, misuse of medication, substance abuse, gross impairment of judgment, poor impulse control, or any acute dangerousness to himself or to others.  He had good insight.  

An April 2016 VAMC medication management note indicated the Veteran had a history of panic attacks, but had not had a panic attack in the past ten years.  He denied experiencing symptoms of specific phobia, excessive worry that interfered with his functioning, social phobia, specific phobia, or obsessive compulsive disorder symptoms.  Upon examination he was found to be pleasant, alert, cooperative, and appearing his stated age.  He was casually dressed and appropriately groomed.  His psychomotor activity was within normal limits.  He maintained appropriate eye contact.  His mood was mildly anxious, and his affect was within normal range.  The Veteran's thought processes were linear, logical, goal directed, and without psychotic content.  He denied hallucinations or delusions and upon direct inquiry, he denied suicidal or homicidal ideation.  His concentration was good and his long term, short term, and immediate recall was intact.  His GAF score was 50.

In April 2016, a VAMC psychology note indicated the Veteran reported he was feeling better over the course of the past week.  He was pleasant, alert, and cooperative appearing his stated age.  He was casually dressed and appropriately groomed.  His psychomotor activity was within normal limits.  He maintained appropriate eye contact. His mood was euthymic, and his affect was within normal range.  His thought processes were linear, logical, and goal directed without psychotic content. Upon direct inquiry, he denied suicidal ideation or homicidal ideation.  His GAF score was 50.  

In May 2016, a VAMC psychology progress note indicated the Veteran was feeling much better since his initial visit.  He reported that he had moved in with his parents and that he was planning to rent a house there while he helped to take care of his father.  He had been transporting his father to multiple medical appointments and helping his mother with yard work.  He noted that being more physically active and less isolated had been quite beneficial for him.  He also discussed his desire to be more socially active.  He was pleasant, alert, and cooperative.  He was casually dressed and appropriately groomed.  His psychomotor activity was within normal limits.  He maintained appropriate eye contact.  His mood was euthymic, and his affect was within normal range.  His thought processes were linear, logical, and goal directed without psychotic content.  Upon direct inquiry, he denied suicidal ideation or homicidal ideation.  His GAF score was 50.

In June 2016, a psychiatry telephone encounter note indicated the Veteran called to review his medications.  He stated the had stopped taking his prior medications due to side effects, but was having increased difficulty sleeping and was experiencing a significant increase in anxiety.  He requested to resume his prior medication and was instructed to do so with follow-up care set.

In light of the above, the Board finds that an initial rating in excess of 50 percent as of the October 27, 2011, grant of service connection, is not warranted.  In this regard, the Veteran's PTSD symptoms were primarily manifested by chronic sleep impairment, irritability, hyper startle responses, intrusive thoughts, avoidance behaviors, and social isolation.  The Board finds that such symptomatology is consistent with occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.  

The Board emphasizes that the evidence does not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, or mood.  The Veteran was medically retired due to a heart condition, not due to his PTSD symptoms, as reflected in his 2012 application for increased compensation based on unemployability, employment records, and VA medical records.  As much as the VA examiner and private physician indicated the Veteran had difficulty and inability to establish or maintain effective relationships, the Veteran had close relationships with his family, moving closer to his parents to help care for his father.  Furthermore, neither the 2012 VA examination, the 2014 private examination, nor any of the Veteran's treating psychiatric providers found that the Veteran had suicidal intentions, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting his ability to function, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  

The Board acknowledges that the 2014 private physician indicated the Veteran had an inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, the Veteran's treating psychiatric care continually found the Veteran alert, orientated, with good insight and judgment, coherent speech, and behavior within normal limits.  His thought process were consistently found to be linear and logical, and he was always found to be appropriately groomed.  The Board also notes that the 2014 private psychological examination took place via phone call, as indicated in that report.  As such, the examiner was not making an observable determination regarding the Veteran's personal hygiene.  Thus, the Board gives greater weight to the visual determinations of the VAMC mental health care providers who indicated the Veteran was always appropriately groomed.  In addition, there is no evidence that the Veteran was not able to perform any other activities of daily living, as he maintained his own residence and was responsible for all his personal financial matters.

Also, though the 2014 private examiner did rate the Veteran's PTSD symptoms as total and permanent, and his reported GAF scores rated his PTSD as severe, his documented symptomology in both his private examination and his VA examination, does not meet the overall criteria to warrant a 70 percent rating.  The Board finds the GAF scores to be of less probative value than the other evidence of record, which reflected the Veteran's specific PTSD symptoms and impairment due to his PTSD, and approximated those symptoms contemplated in the criteria for a 50 percent rating, as discussed above.  The Board gives great weight to the Veteran's enumerated symptomology discussed in the two examinations and the Veteran's continuing medical care and notes that the GAF scores are to be considered, but are not determinative of the percentage rating to be assigned.  

In addition to the medical evidence, the Board considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements regarding his PTSD symptomology are credible and supported by the evidence.  The objective clinical findings, though, outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.

The evidence of record also does not support a finding that the Veteran had symptoms equivalent in severity to those associated with a 100 percent rating, which would equate to total occupational impairment.  Again, though the private physician stated that the Veteran's PTSD caused total impairment, the Veteran was not found by any of his examiners to have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Although he reportedly self-isolated, he was not shown to pose a persistent danger of hurting himself or others, and specifically denied suicidal ideation or homicidality in all of his treatment and both of examinations.  Prior to his death in June 2016, there was no indication that the Veteran intended self-harm or posed a risk to others.  Finally, the evidence did not show disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The evidence of record, thus, does not otherwise show that the Veteran's symptoms were equivalent in severity to the above.  Rather, they are readily captured by the criteria for a 50 percent rating, which weighs against a finding that they are equivalent in severity to symptoms correlating with a 100 percent rating.  See 38 C.F.R. § 4.130.  

Accordingly, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, for accrued benefits purposes is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 50 percent for PTSD since the October 27, 2011, grant of service connection is denied.


REMAND

At the time of his death, the Veteran was seeking a TDIU.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In this case, the Veteran did not previously meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, as discussed above, the Board has granted service connection for sleep apnea.  The AOJ will assign an evaluation for this disability in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for sleep apnea.

As a result of the grant of service connection, the Veteran's combined evaluation will be adjusted which would affect whether the Veteran's combined evaluation will now satisfy the threshold minimum percentage requirements of 38 C.F.R. § 4.16 (a) for a TDIU. 

Accordingly, a remand is required for the AOJ to assign an evaluation for the Veteran's now service-connected sleep apnea and to then adjudicate the Veteran's claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Assign a disability evaluation for the Veteran's service-connected sleep apnea in the first instance.

2.  Then, readjudicate the TDIU claim. 

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


